In a proceeding pursuant to CPLR article 75 to stay arbitration of claims for uninsured/underinsured motorist benefits, United Services Automobile Association Property and Casualty Insurance Company appeals from an order of the Supreme Court, Suffolk County (Burke, J.), dated July 6, 2006, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the respondents’ demands for arbitration of their claims for uninsured/ underinsured motorist benefits were not served in a manner intended to conceal their nature or to precipitate a default (cf. Matter of Nationwide Ins. Co. v Singh, 6 AD3d 441 [2004]; Matter of American Sec. Ins. Co. [Tabacchi], 95 AD2d 808 [1983]; Rider Ins. Co. v Marino, 84 AD2d 832 [1981]). Accordingly, since the appellant otherwise failed to seek a stay of arbitration within the relevant 20-day period, its petition was properly denied as untimely (see CPLR 7503 [c]; Matter of Steck [State Farm Ins. Co.], 89 NY2d 1082 [1996]; Matter of Government Empls. Ins. Co. v Castillo-Gomez, 34 AD3d 477 [2006]). Rivera, J.P., Spolzino, Ritter and Angiolillo, JJ, concur.